OTIS, District Judge.
This case was brought in the state court under the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq. It has been held by this court (at least by the judge who writes this memorandum) that a proceeding brought under the Fair Labor Standards Act is not a removable proceeding. Learned counsel for defendants in their memorandum recognize that ruling. They contend, however, that this case is removable since it appears on the face of the petition that it was brought to enforce a right arising from the Constitution and laws of the United States. As a separate ground of federal jurisdiction such a proceeding must involve more than $3,000 and this proceeding involves less than $3,000. The suggestion that the proceeding is removable because the Fair Labor Standards Act is a law regulating commerce and that any proceeding brought under a law regulating commerce is a removable proceeding is a denial of the view taken by this court that the Fair Labor Standards Act is an exception to the general statute.
The motion to remand is sustained. So ordered. .